Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the second Office Action on the merits of Application 17/413,975 filed on 6/15/21. Claims 1, 2, 4-9 & 11-14 are pending. Claims 3 & 10 have  been cancelled due to an amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9, 13 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102013220251 to Monz, Alexander. (applicant cited reference).
Claim 1
Monz discloses in Fig 3,
A sliding sleeve (e.g. 6) for a vehicle transmission synchronization with a toothing (e.g. 6a/b), wherein the toothing of the sliding sleeve is surface-treated for increased friction (Paragraphs 6-7, tooth profiles are surface treated whose friction torque increases).
Claim 6
The sliding sleeve according to claim 1, wherein the toothing is coated (Paragraphs 6-7, tooth profiles are surface treated by coating).
Claim 7
The sliding sleeve according to claim 1, wherein the toothing is microstructured. (Figs. 3 & 6 with varying geometry from the end- face roof tips (e.g. 16) of different structure).
Claim 8
The sliding sleeve according claim 1, wherein the toothing has tooth flanks facing in a circumferential direction (e.g. 6a/b Fig. 3) and end-face roof tips (e.g. 16, Fig 6), wherein a surface structure of the tooth flanks differs from a surface structure of the end-face roof tips.
Claim 9
A sliding sleeve for a vehicle transmission (Fig. 3), the sliding sleeve having toothing (e.g. 6a/b), wherein the toothing has tooth flanks (e.g. 6a/b) facing in a circumferential direction and end-face roof tips (e.g. 16, Fig. 6), wherein a surface structure of the tooth flanks differs from a tooth structure of the end-face roof tips (Fig. 6) wherein the tooth flanks are surface-treated for increased friction (Paragraphs 6-7, tooth profiles are surface treated whose friction torque increases).
Claim 13
The sliding sleeve according to claim 10, wherein the toothing is coated (Paragraphs 6-7, tooth profiles are surface treated by coating).
Claim 14
The sliding sleeve according to claim 10, wherein the toothing is microstructured (Figs. 3 & 6 with varying geometry from the end- face roof tips (e.g. 16) of different structure).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over DE102013220251 to Monz, Alexander in view of DE 10006168 to Kreiss et al (applicant cited references).
Claim 2
Monz teaches a sliding sleeve with toothing being surface-treated for increased friction. However Monz does not explicitly disclose that wherein the toothing is surface-treated on its tooth flanks which engage in shifted state. Kreiss however, teaches treating the entire surface of the synchronizer ring (see abstract). Therefore it would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to treat the entire toothing of the sliding sleeve of Monz as taught by Kreiss to achieve the benefit of a favorable and constant friction behavior and resistant to wear (Kreiss abstract and paragraph 6).
Claim 4
The sliding sleeve according to claim 1, wherein the toothing is nitrided (Kreiss, paragraph 9). 
Claim 5
The sliding sleeve according to claim 1, wherein the toothing is strength-blasted or cured (Kreiss, paragraph 13)
Claim 11
The sliding sleeve according claim 9, wherein the toothing is nitrided (Kreiss, paragraph 9).
Claim 12
The sliding sleeve according to claim 9, wherein the toothing is strength-blasted or cured (Kreiss, paragraph 13)
Response to Arguments
Applicant’s arguments filed 9/13/22, with respect to 1, 2, 4-9 & 11-14  have been fully considered and are persuasive.  The rejection of claims 1, 2, 5, 6 & 9 under 35 U.S.C 102(a)(1) has been withdrawn. The rejection of claims 4, 7, 8 & 11-14 under 35 U.S.C. 103 has been withdrawn. However, upon further consideration, new rejections under 35 U.S.C. 102(a)(1) and U.S.C 103 have been made in view of the amendments and references presented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659